 


110 HJ 46 IH: Proposing an amendment to the Constitution of the United States to deny United States citizenship to individuals born in the United States to parents who are neither United States citizens nor persons who owe permanent allegiance to the United States.
U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 46 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2007 
Mr. Paul (for himself, Mr. Goode, Mr. Deal of Georgia, and Mr. Akin) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to deny United States citizenship to individuals born in the United States to parents who are neither United States citizens nor persons who owe permanent allegiance to the United States. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
  — 
1.Any person born after the date of the ratification of this article to a mother and father, neither of whom is a citizen of the United States nor a person who owes permanent allegiance to the United States, shall not be a citizen of the United States or of any State solely by reason of birth in the United States. 
2.The Congress shall have power to enforce this article by appropriate legislation. . 
 
